DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
2.	Claims 1, 3, 4, 6, 9, 15, 17, 19, 20, 22, 23, 26, 27, 29, 31, 33, 34, 37, 38, 41, 42, 45, 48, 52-55, 58 and 61-63 are pending.
	Claims 1, 3, 4, 6, 9, 15, 17, 19, 20, 22, 23, 26, 27, 29, 31, 33, 34, 37, 41, 42, 45, 48, 52-55, 58 and 61, drawn to non-elected inventions and non-elected species are withdrawn from examination.
	Claim 38 has been amended.
	Claims 62 and 63 have been added.
	Claims 38, 62 and 63 are examined on the merits with species, an inhibitor of CD39 and an inhibitor of TIM3.

3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Withdrawn Objections
Claim Objections
4.	Claim 38 is no longer objected to because acronym, TIG3 is cited with corresponding full term, see In the Claims (Amendment) submitted August 5, 2021, page 10. And POM-1 now cited in new claim 63 also cites its full term, see page 11 of In the Claims.

Withdrawn Grounds of Rejection
Claim Rejections - 35 USC § 112
5.	The rejection of claim 38 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating TIM3 expressing cancers, does not reasonably provide enablement for treating any and all cancers has been withdrawn in light of the amendment to the claim setting for the distinct population that can be treated with the inhibitors set forth in the claim, see page 10 of In the Claims (Amendment) and corresponding arguments bridging pages 16 and 17 of the Remarks, both submitted August 5, 2021.

Maintained and New Grounds of Rejection
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The rejection of claim 38 and new claims 62 and 63 under 35 U.S.C. 103 as being unpatentable over Dranoff et al., US 2018/0207273 A1 (effectively filed July 28, 2016) and further in view of Chen et al., US 2018/0072742 A1 (effectively filed September 9, 2016) is maintained and made.
Applicants’ argue  the combination of references do not teach, suggest, or render obvious the claimed invention cited in independent claim 38, see Remarks submitted August 5, 2021, page 17, 2nd to last paragraph.  Applicants recite the alleged misgivings of the primary and secondary references and state there is no rationale provided in the first action on the merits (FAOM) mailed March 5, 2021 and paradoxically also notes Applicants disagree with the rationale presented, see page 18 of the Remarks, 1st and 2nd paragraphs. 
Furthermore, Applicants state they resolve a problem with unexpected and unpredictable results, wherein the combination of both POM-1 and anti-TIM3 antibodies rendered “…a dramatic reduction in tumor size,…significantly increased survival (50% survival vs. 10% for CD39 inhibition or 0% for anit-TIM3 and the untreated group) on day 30” citing within the Specification, paragraph 574, spanning pages 188 and 189; and Figures 26D-F and Figure 45E, see bridging paragraph of pages 18 and 19 of the Remarks.
The Examiner has reviewed and considered the arguments, as well as those citations in the Specification and notes the arguments are not commensurate in scope.  
Dranoff teaches a method of treating a hyperproliferative disease, such as cancer with a therapeutic composition comprising an anti-T-cell immunoglobulin domain and mucin domain 3 (TIM-3) antibody molecule in combination with another anti-cancer agent, see page 1, sections 0005-0008; page 2, sections 0010, 0011, 0013 and 0015; and entire document.  The individual treated has been identified as having an increased number of tumor infiltrating lymphocytes (TILs), as well as have a TIM-3-expressing cancer, such as hepatocellular carcinoma, ovarian cancer and a metastatic cancer, see page 19, sections 0210 and 212; and page 73, section 0860.  Several different types of cancer can be treated with the combination of two therapeutic agents, see page 1, section 0007-page 2, section 0011; and entire document.  
	Dranoff does not teach the additional anti-cancer therapeutic agent is polyoxometalate-1 (POM-1).
	However, Chen teaches the administration of CD39 inhibitor, POM-1 with additional anti-cancer therapeutic agents or immune-oncology agents, see page 55, section 0392; and page 56, section 0399. It would have been obvious to one of ordinary skill in the art before 

9.	Claim 38, 62 and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Dranoff et al., US 2018/0207273 A1 (effectively filed July 28, 2016) as evidenced by Canale et al.,(Cancer Res. 78(1): 115-28, published online October 24, 2017), and further in view of Chen et al., US 2018/0072742 A1 (effectively filed September 9, 2016).  Dranoff teaches a method of treating a hyperproliferative disease, such as cancer with a therapeutic composition comprising an anti-T-cell immunoglobulin domain and mucin domain 3 (TIM-3) antibody molecule in combination with another anti-cancer agent, see page 1, sections 0005-0008; page 2, sections 0010, 0011, 0013 and 0015; and entire document.  The individual treated has been identified as having an increased number of tumor infiltrating lymphocytes (TILs), as well as have a TIM-3-expressing cancer, such as hepatocellular carcinoma, ovarian cancer and a metastatic cancer, see page 19, sections 0210 and 0212; and page 73, section 0860.  Several different types of cancer can be treated with the combination of two therapeutic agents, see page 1, section 0007-page 2, section 0011; and entire document.  
+ T cells by creating conditions that induce cell surface expression of CD39, …that can be therapeutically targeted…”, see last sentence of abstract. Hence, an individual with cancer inherently has a tumor microenvironment with TILs expressing another checkpoint blockade (CPB) therapy non-responder gene signature protein including ENTPD1 (CD39).
	Dranoff does not teach the additional anti-cancer therapeutic agent is polyoxometalate-1 (POM-1).
	However, Chen teaches the administration of CD39 inhibitor, POM-1 with additional anti-cancer therapeutic agents or immune-oncology agents, see page 55, section 0392; and page 56, section 0399. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of both references to treat cancer with the anti-cancer agents, see both references in their entirety.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by the teachings of both references that the individual therapeutic agent can be administered with an additional therapeutic agent, which may manifest a synergistic effect, augment the therapeutic effect of the cancer treatment and/or enhance an effector cell response, see Dranoff, page 1, sections 0005-0008; page 69, sections 0824-0828; and Chen, page 60, section 0442; and entirety of both references.





Applicants’ assert the combination of references do not teach, suggest, or render obvious the claimed invention cited in independent claim 38, see Remarks submitted August 5, 2021, page 17, 2nd to last paragraph; and page 19, 2nd paragraph.  Applicants recite the alleged misgivings of the primary and secondary references and state there is no rationale provided in the first action on the merits (FAOM) mailed March 5, 2021 and paradoxically also notes Applicants disagree with the rationale presented, see page 18 of the Remarks, 1st and 2nd paragraphs. 
Furthermore, Applicants state they resolve a problem with unexpected and unpredictable results, wherein the combination of both POM-1 and anti-TIM3 antibodies rendered “…a dramatic reduction in tumor size,…significantly increased survival (50% survival vs. 10% for CD39 inhibition or 0% for anit-TIM3 and the untreated group) on day 30” citing within the Specification, paragraph 574, spanning pages 188 and 189; and Figures 26D-F and Figure 45E, see bridging paragraph of pages 18 and 19 of the Remarks.
The Examiner has reviewed and considered the arguments, as well as those citations in the Specification and notes the arguments are not commensurate in scope.  Initially, the breadth of claim 39 is broad, reading on a broad category of inhibitors for both CD39, as well as for TIM3 and cancer, while the Example 15 reads on a melanoma mouse model, small molecule POM-1 to block CD39 in combination with anti-TIM3 blocking 
Dranoff teaches a method of treating a hyperproliferative disease, such as cancer with a therapeutic composition comprising an anti-T-cell immunoglobulin domain and mucin domain 3 (TIM-3) antibody molecule in combination with another anti-cancer agent, see page 1, sections 0005-0008; page 2, sections 0010, 0011, 0013 and 0015; and entire document.  The individual treated has been identified as having an increased number of tumor infiltrating lymphocytes (TILs), as well as have a TIM-3-expressing cancer, such as hepatocellular carcinoma, ovarian cancer and a metastatic cancer, see page 19, sections 0210 and 0212; and page 73, section 0860.  Several different types of cancer can be treated with the combination of two therapeutic agents, see page 1, section 0007-page 2, section 0011; and entire document.  
Dranoff does not teach the additional anti-cancer therapeutic agent is polyoxometalate-1 (POM-1).
	However, Muller teaches compound 4, which has the molecular formula, Na[H2W12O40], see page 5944, Table 1.  Compound 4 is a polyoxotungstate, a potent inhibitor of ecto-nucleoside thriphosphate disphosphohydrolase (NTPDase) and exhibits anti-cancer activity, see abstract.  This formula is the same as POM-1 as evidenced by AdooQ®Bioscience Catalog, page 3.  Compound 4 was a potent NTPDase1 and 3 inhibitor nd column, 1st full paragraph; page 5944; and page 5946, last paragraph. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of both references to treat cancer with the anti-cancer agents, see both references in their entirety.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by the teachings of both references, particularly Dranoff that agents with anti-cancer activity are effective in treating neoplastic diseases and it is routine in the art to administer a combination of therapeutic agents, which may manifest a synergistic effect, augment the therapeutic effect of the cancer treatment and/or enhance an effector cell response, see Dranoff, page 1, sections 0005-0008; page 69, sections 0824-0828; and entirety of both references.

11.	Claims 38, 62 and 63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dranoff et al., US 2018/0207273 A1 (effectively filed July 28, 2016) as evidenced by Canale et al.,(Cancer Res. 78(1): 115-28, published online October 24, 2017), and further in view of Muller et al. (Biorganic & Medicinal Chemistry Letters 16: 5943-5947, 2006) as evidenced by AdooQ®Bioscience Catalog, 3 pages (printed February 26, 2021).  
Dranoff teaches a method of treating a hyperproliferative disease, such as cancer with a therapeutic composition comprising an anti-T-cell immunoglobulin domain and mucin domain 3 (TIM-3) antibody molecule in combination with another anti-cancer agent, see page 1, sections 0005-0008; page 2, sections 0010, 0011, 0013 and 0015; and entire document.  The individual treated has been identified as having an increased number of 
As evidenced by Canale, “[t]he tumor microenvironment elicits a subset of functionally exhausted CD8+ T cells by creating conditions that induce cell surface expression of CD39, …that can be therapeutically targeted…”, see last sentence of abstract. Hence, an individual with cancer inherently has a tumor microenvironment with tumor infiltrating lymphocytes (TILs) expressing a checkpoint blockade (CPB) therapy non-responder gene signature protein including ENTPD1 (CD39).
	Dranoff does not teach the additional anti-cancer therapeutic agent is polyoxometalate-1 (POM-1).
	However, Muller teaches compound 4, which has the molecular formula, Na[H2W12O40], see page 5944, Table 1.  Compound 4 is a polyoxotungstate, a potent inhibitor of ecto-nucleoside thriphosphate disphosphohydrolase (NTPDase) and exhibits anti-cancer activity, see abstract.  This formula is the same as POM-1 as evidenced by AdooQ®Bioscience Catalog, page 3.  Compound 4 was a potent NTPDase1 and 3 inhibitor and regarded as an anti-cancer drug, see page 5943, 2nd column, 1st full paragraph; page 5944; and page 5946, last paragraph. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of both references to treat cancer with the anti-cancer agents, see both references in their entirety.  One of ordinary .

12. 	Claim 38, 62 and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Bu et al. (Tumor Biol. 37: 3949-3956, published online 19 October 2015), and further in view of Dranoff et al., US 2018/0207273 A1 (effectively filed July 28, 2016) and Chen et al., US 2018/0072742 A1 (effectively filed September 9, 2016).  Bu teaches ovarian tumor infiltrating lymphocytes (TILs) express high levels of T-cell immunoglobulin domain and mucin domain 3 (TIM3), see title; and page 3952, Ovarian…section and Figure 2.
	Bu does not teach the claimed method, wherein the subject expressing a checkpoint blockade (CPB) therapy non-responder gene signature in tumor infiltrating lymphoctyes (TILs), HAVCR2(TIM3) is treated with an inhibitor of CD39 and an inhibitor of TIM3.
	However, Dranoff teaches method of treating a hyperproliferative disease, such as cancer with a therapeutic composition comprising an anti-T-cell immunoglobulin domain and mucin domain 3 (TIM-3) antibody molecule in combination with another anti-cancer agent, see page 1, sections 0005-0008; page 2, sections 0010, 0011, 0013 and 0015; and entire document.  The individual treated has been identified as having an increased number of tumor infiltrating lymphocytes (TILs), as well as have a TIM-3-expressing .

Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  

14.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ALANA HARRIS DENT whose telephone number is (571)272-0831.  The Examiner works a flexible schedule, however she can generally be reached on 7AM-6PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALANA HARRIS DENT
Primary Examiner
Art Unit 1643



17 August 2021
/Alana Harris Dent/Primary Examiner, Art Unit 1643